UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.0% Rate (%) Date Amount ($) Value ($) Alabama2.8% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,224,500 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,791,585 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,081,057 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,163,223 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,102,270 Alaska.6% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,348,966 Arizona1.9% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 5,872,500 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,720,405 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,246,370 Arkansas.6% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,050,241 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,795,234 California15.4% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,372,681 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,017,522 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,192,405 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 6,000,000 b 6,907,980 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,044,415 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,462,150 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,014,200 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,057,620 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 3,500,000 b 4,076,240 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,374,580 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,373,029 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,378,649 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,765,890 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,188,199 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 5,975,950 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 8,973,252 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,676,438 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,616,905 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 2,885,725 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 4,092,672 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,789,150 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,323,540 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,816,699 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,717,900 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,159,709 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 875,000 874,939 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,235,740 University of California Regents, General Revenue 5.25 5/15/23 125,000 136,125 Colorado3.6% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 18,488,044 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,079,478 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,846,190 Connecticut1.1% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,292,000 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,141,750 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,141,750 District of Columbia2.4% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.25 7/15/18 1,255,000 1,352,790 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,858,900 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 6,950,135 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,458,580 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,224,411 Florida8.4% Bay County, Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.00 9/1/16 2,375,000 b 2,483,775 Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,194,273 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,005,452 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 19,061,440 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,801,550 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,043,830 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,379,660 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,430,975 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,372,833 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 1,375,000 c 1,486,540 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,001,050 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,776,360 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,143,200 Miami-Dade County, Water and Sewer System Revenue (Prerefunded) 5.38 10/1/18 5,000,000 b 5,673,900 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,798,675 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,271,590 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 900,060 Georgia2.0% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,313,420 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 b 3,595,830 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,172,450 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,963,880 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,016,626 Hawaii.9% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,640,260 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 1,450,000 b 1,688,699 Illinois9.8% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 3,776,223 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 4,250,000 4,591,785 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 3,998,960 Chicago, GO 5.00 1/1/34 2,500,000 2,198,800 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,673,725 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,079,790 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,195,630 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,189,397 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,877,191 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,275,155 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,367,760 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,630,600 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,721,050 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 5,000,000 5,394,100 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,510,939 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,802,623 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,172,098 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,805,523 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,615,616 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,029,857 Indiana2.6% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,544,242 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 2,944,750 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,991,330 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,565,634 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,761,348 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,345,600 Kentucky1.2% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,707,687 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,555,485 Louisiana2.6% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,251,980 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,162,900 Maryland.6% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,627,485 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 1,936,063 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,356,709 Massachusetts4.2% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,872,830 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,116,602 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,863,803 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,161,690 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,450,520 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,453,962 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 2,981,250 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 5,942,700 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 2,000,000 2,354,400 Michigan3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,842,351 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,420,098 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,302,020 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,670,038 Michigan Finance Authority, HR (Oakwood Obligated Group) 5.00 8/15/30 3,870,000 4,262,960 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,122,780 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 5,744,150 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,779,575 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,673,850 Minnesota.2% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 1,205,340 Missouri2.4% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,547,600 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,671,455 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,685,542 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/35 3,705,000 4,122,776 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,734,558 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/30 3,270,000 3,738,885 Nebraska1.3% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,293,620 Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/29 4,750,000 5,377,618 Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 2,250,000 2,535,750 Nevada2.2% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,744,147 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,369,116 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,445,950 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,486,190 New Hampshire.6% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.40 10/1/33 5,000,000 e 4,750,000 New Jersey1.6% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,123,200 Rutgers, The State University, GO 5.00 5/1/29 6,840,000 7,876,602 New Mexico2.1% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) (Prerefunded) 6.00 8/1/18 7,500,000 b 8,595,375 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.88 8/1/19 5,000,000 e 5,007,450 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.78 2/1/19 2,500,000 e 2,497,900 New York6.7% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 1.52 9/1/15 3,000,000 e 3,000,000 New York City, GO 5.00 8/1/20 2,655,000 3,086,756 New York City, GO 5.00 3/1/25 3,300,000 3,932,511 New York City, GO 5.00 8/1/28 5,000,000 5,768,950 New York City, GO (Prerefunded) 5.00 8/1/16 50,000 b 52,102 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,999,865 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,363,721 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,137,924 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,345,860 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 300,000 b 320,727 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,490,000 2,830,433 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,746,424 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 4,000,000 4,587,280 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 b 11,443 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 792,755 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 1,500,000 1,693,830 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.48 12/3/19 5,000,000 e 4,942,700 North Carolina.9% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,632,800 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,392,492 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,252,263 Ohio.5% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,507,867 Oregon.1% Port of Portland, Revenue (Portland International Airport) 5.00 7/1/35 1,000,000 1,142,620 Pennsylvania3.0% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,778,703 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 265,000 276,533 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,400,851 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,529,091 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,075,238 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,080,000 1,123,060 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,248,508 South Carolina1.1% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,720,150 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,774,534 Texas6.4% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,790,390 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 5,907,150 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,906,725 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 2,849,850 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,638,456 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.40 7/1/32 1,850,000 e 1,720,500 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,194,517 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,892,575 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 385,000 425,602 North Texas Tollway Authority, First Tier System Revenue (Prerefunded) 6.00 1/1/18 2,615,000 b 2,929,009 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 5,000,000 5,571,450 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,795,450 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,550,716 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,051,250 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,771,925 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,280,020 Virginia.5% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,520,650 Washington3.8% Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,861,552 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/34 2,000,000 2,247,980 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 982,753 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,334,094 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,861,361 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,889,825 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,068,444 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,146,198 West Virginia.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,737,417 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,172,933 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 2,250,000 2,484,743 Total Investments (cost $723,371,305) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, this security was valued at $1,486,540 or .2% of net assets. d Non-income producingsecurity in default. e Variable rate securityinterest rate subject to periodic change. At August 31, 2015, net unrealized appreciation on investments was $40,109,920 of which $43,906,410 related to appreciated investment securities and $3,796,490 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 762,581,165 900,060 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J.
